            Case 8:19-cv-02710-GJH Document 40 Filed 10/01/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND



LA UNIÓN DEL PUEBLO ENTERO,
PROMISE ARIZONA, LYDIA
CAMARILLO, and JUANITA VALDEZ-
COX,

                       Plaintiffs,                    Civil Action No. 8:19-cv-02710-GJH
       v.

WILBUR L. ROSS, sued in his official
capacity as U.S. Secretary of Commerce,

STEVEN DILLINGHAM, sued in his
official capacity as Director of the U.S.
Census Bureau,

U.S. DEPARTMENT OF COMMERCE,
and

U.S. CENSUS BUREAU,

                       Defendants.



     EX PARTE MOTION FOR LEAVE TO CONDUCT EXPEDITED DISCOVERY

       Plaintiffs La Unión Del Pueblo Entero (“LUPE”), Promise Arizona (“PAZ”), Lydia

Camarillo, and Juanita Valdez-Cox (collectively, “Plaintiffs”), by and through their undersigned

counsel, move the Court ex parte for relief from Federal Rule of Civil Procedure 26(d)(1) and

Local Rule 104(4) and request leave to serve a subpoena pursuant to Federal Rule of Civil

Procedure 45 on a third-party records custodian to prevent destruction of evidence that is

relevant to Plaintiffs’ claims. Plaintiffs’ arguments in support of this motion are fully set forth in

the attached Memorandum of Law.



                                                  1
        Case 8:19-cv-02710-GJH Document 40 Filed 10/01/19 Page 2 of 3



Dated: October 1, 2019             Respectfully submitted,

                                   By /s/ Terry Ao Minnis

                                   ASIAN AMERICANS ADVANCING JUSTICE |
                                   AAJC
                                   John C. Yang (IL Bar No. 6210478)*
                                   Niyati Shah (NJ Bar No. 026622005)*º
                                   Terry Ao Minnis (MD Bar No. 20547)º
                                   Eri Andriola (NY Bar No. 5510805)*º

                                   1620 L Street, NW, Suite 1050
                                   Washington, DC 20036
                                   Phone: (202) 815-1098

                                   MEXICAN AMERICAN LEGAL DEFENSE
                                   AND EDUCATIONAL FUND
                                   Thomas A. Saenz (CA Bar No. 159430)*º
                                   Denise Hulett (CA Bar No. 121553)*º
                                   Andrea Senteno (NY Bar. No. 5285341)**º
                                   Tanya G. Pellegrini (CA Bar No. 285186)*º
                                   Julia A. Gomez (CA Bar No. 316270)*º

                                   1016 16th Street NW, Suite 100
                                   Washington, DC 20036
                                   Phone: (202) 293-2828
                                   Facsimile: (202) 293-2849

                                   * Pro hac vice applications forthcoming
                                   ** Application for admission forthcoming
                                   º Not admitted in DC.




                                      2
         Case 8:19-cv-02710-GJH Document 40 Filed 10/01/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

      I certify that on this 1st day of October, 2019, I caused a copy of the Motion for Leave to
Conduct Early Discovery to be sent to all parties receiving CM/ECF notices in this case.

                                                             ___/s/_Terry Ao Minnis_________
                                                             Terry Ao Minnis




                                                3
